Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered December 19, 1991, convicting him of murder in the second degree (two counts), kidnapping in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, including issues involving eyewitness identification testimony, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those *583raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.